Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 22, 2022. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments filed on August 22 have been fully considered but they are not persuasive.

(1) Applicant argues Smith fails to disclose receiving, by a quantum file manager executing on at least one processor device, from a requestor, a request to access a quantum file that comprises a plurality of qubits
	
	In response, examiner respectfully disagree. Smith teaches receiving, by a quantum file manager executing on at least one processor device, from a requestor, a request to access a quantum file that comprises a plurality of qubits (paragraphs [0055]-[0061], [0038]: a job request for accessing a quantum computing resource is received, wherein the controllers 106A extract qubit state information from qubit readout signals, for example, to identify the quantum states of qubits in the quantum processor cell 102A. Note that “quantum computing resource” is synonymous with quantum file).

	(2) Applicant argues Zou fails to teaches determining, by the quantum file manager, for each respective qubit of the plurality of qubits, a qubit identifier of the respective qubit.

	In response, examiner respectfully disagree. Zou teaches determining, by the quantum file manager, for each respective qubit of the plurality of qubits, a qubit identifier of the respective qubit (paragraph [0066]: determines a qubit index value or qubit ID in response to one or more uops 805).

(3) Applicant argues Smith fails to disclose sending, to the requestor in response to the request, information that includes the qubit identifier for each respective qubit of the plurality of qubits.

In response, examiner respectfully disagree. Smith teaches disclose sending, to the requestor in response to the request, information that includes the qubit identifier for each respective qubit of the plurality of qubits (paragraphs [0058]-[0061]: the job request is pushed onto a queue to be processed by the quantum computing resource. The queued job request contains the user information and the permissions providing access to a particular sized qubit array of the quantum computing resources for the user and the output data is provided to the user associated with the job request).

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. : US 20180365585 A1) in the view of Zou (Pub. No. : US 20190042971 A1)

As to claim 1 Smit teaches a method comprising: 
receiving, by a quantum file manager executing on at least one processor device, from a requestor, a request to access a quantum file that comprises a plurality of qubits (paragraphs [0055]-[0061], [0038]: request for accessing a quantum computing resource is received, wherein the controllers 106A extract qubit state information from qubit readout signals, for example, to identify the quantum states of qubits in the quantum processor cell 102A. Note that “quantum computing resource” is synonymous with quantum file); and 
sending, to the requestor in response to the request, information that includes the qubit identifier for each respective qubit of the plurality of qubits (paragraphs [0058]-[0061]: the job request is pushed onto a queue to be processed by the quantum computing resource. The queued job request contains the user information and the permissions providing access to a particular sized qubit array of the quantum computing resources for the user and the output data is provided to the user associated with the job request).
Smit does not explicitly disclose but Zou teaches determining, by the quantum file manager, for each respective qubit of the plurality of qubits, a qubit identifier of the respective qubit (paragraph [0066]: determines a qubit index value or qubit ID in response to one or more uops 805). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Smit by adding above limitation as taught by Zou to provide quick user response. 

As to claim 2 Smit together with Zou teaches a method according to claim 1.  Smit teaches determining, by the quantum file manager, for each respective qubit of the plurality of qubits, a qubit status of the respective qubit; and sending, by the quantum file manager to the requestor, status information based on the qubit status of at least one respective qubit of the plurality of qubits (paragraphs [0020]-[0023]).

As to claim 3 Smit together with Zou teaches a method according to claim 2.  Smit teaches determining, for each respective qubit of the plurality of qubits, the qubit status of the respective qubit further comprises: determining, for each respective qubit of the plurality of qubits, that the respective qubit is in an entanglement state of entangled or not entangled; and wherein the qubit status is based on the entanglement state of the at least one respective qubit of the plurality of qubits (paragraph [0041]). 

As to claim 4 Smit together with Zou teaches a method according to claim 3.  Smit teaches wherein the status information identifies the entanglement state of each qubit of the plurality of qubits (paragraph [0021]).

As to claim 5 Smit together with Zou teaches a method according to claim 4.  Smit teaches wherein an entanglement state of a first qubit of the plurality of qubits is that the first qubit is entangled, and the entanglement state of a second qubit of the plurality of qubits is that the second qubit is not entangled (paragraph [0020]-[0023]).

As to claim 6 Smit together with Zou teaches a method according to claim 5.  Smit teaches wherein determining, for each respective qubit of the plurality of qubits, the qubit identifier of the respective qubit comprises accessing a quantum file registry record that corresponds to the quantum file, the quantum file registry record identifying the plurality of qubits and a location of each qubit of the plurality of qubits; and further comprising: receiving, by the quantum file manager, location change information that indicates that data stored on a first qubit of the plurality of qubits has been moved to a second qubit that is not in the plurality of qubits; removing, from the quantum file registry record, information regarding the first qubit; and adding, to the quantum file registry record, information identifying the second qubit (paragraph [0020]-[0028]).

As to claim 7 Smit together with Zou teaches a method according to claim 1. Zou teaches wherein the qubit identifier for a first qubit identifies a first quantum machine and the qubit identifier for a second qubit identifies a 20 second quantum machine (paragraph [0066]).

As to claim 8 Smit together with Zou teaches a method according to claim 1.  Smit teaches determining a sequential order of the plurality of qubits and wherein the information identifies the sequential order of the plurality of qubits (paragraph [0026]).

As to claim 9 Smit together with Zou teaches a method according to claim 1.  Smit teaches identifying a linking service for the quantum file (paragraph [0011]).

As to claim 10 Smit together with Zou teaches a method according to claim 9.  Smit teaches wherein the quantum file structure comprises information identifying the linking service (paragraphs [0011]-[0012]).

As to claim 11 Smit together with Zou teaches a method according to claim 1.  Zou teaches prior to receiving the request to access the quantum file, receiving, by the quantum file manager from a file creation requestor, a file creation request to create the quantum file, the file creation request including a quantum assembly language (QASM) file identifier that identifies a QASM file, analyzing, by the quantum file manager, the QASM file to determine a number of qubits for the quantum file, obtaining, from a qubit registry, qubit identification information that identifies a plurality of available qubits, generating a quantum file link structure that corresponds to the quantum file, the quantum file link structure comprising information that identifies the available qubits, and returning, to the file creation requestor, a quantum file structure identifier that corresponds to the quantum file link structure (paragraph [0053], [0066]-[0069]).

As to claim 12 Smit together with Zou teaches a method according to claim 11.  Smit teaches wherein the file creation request includes the quantum file structure identifier (paragraph [0020]).

As to claim 13 Smit together with Zou teaches a method according to claim 11.  Smit teaches wherein a first qubit of the plurality of qubits is implemented by a first quantum computer and a second qubit of the plurality of qubits is implemented by a second quantum computer (see fig. 1).

As to claim 14 Smit together with Zou teaches a method according to claim 11.  Smit teaches wherein the information that identifies the available qubits comprises a plurality of qubit identifiers, each qubit identifier corresponding to one of the plurality of qubits, and a plurality of qubit identifiers, each qubit identifier corresponding to one of the plurality of qubits (paragraph [0038]).

As to claim 15 Smit together with Zou teaches a method according to claim 1.  Smit teaches prior to receiving the request to access the quantum file, receiving, by the quantum file manager from a file creation requestor, a file creation request to create the quantum file, the file creation request identifying the plurality of qubits, determining, based at least in part on the file creation request, a quantity of metadata qubits for maintaining metadata about the quantum file, and generating a quantum file link structure, using the metadata qubits, that corresponds to the quantum file, the quantum file link structure comprising information that identifies the plurality of qubits (paragraphs [0021]-[0026]).

As to claim 16 Smit together with Zou teaches a method according to claim 15.  Smit teaches wherein generating the quantum file link structure using the metadata qubits comprises storing, to the metadata qubits, the information that identifies the plurality of qubits (paragraph [0026], [0032]).

As to claim 17 Smit together with Zou teaches a method according to claim 15.  Smit teaches obtaining, from a qubit registry, qubit identification information that identifies the metadata qubits (paragraph [0026], [0032]).

As to claim 18 Smit together with Zou teaches a method according to claim 15.  Smit teaches wherein the information that identifies the plurality of qubits further comprises information that identifies a sequential order of the plurality of qubits (paragraph [0026], [0036]).

	As to claims 19 it has similar limitations as of claim 1 above. Hence, claim 19 is rejected under the same rational as of claim 1 above.

As to claims 20 it has similar limitations as of claim 1 above except “by accessing a first quantum file registry record of a plurality of different quantum file registry records, each quantum file registry record corresponding to a different quantum file, each quantum file registry record identifying a different plurality of qubits, the first quantum file registry record corresponding to the first quantum file, the first quantum file registry record identifying the plurality of qubits and a location of each qubit of the plurality of qubits”. Hence the similar limitations are rejected under the same rational as of claim 1 above. However, Zou further teaches accessing a first quantum file registry record of a plurality of different quantum file registry records, each quantum file registry record corresponding to a different quantum file, each quantum file registry record identifying a different plurality of qubits, the first quantum file registry record corresponding to the first quantum file, the first quantum file registry record identifying the plurality of qubits and a location of each qubit of the plurality of qubits (paragraphs [0034], [0036], [0042], [0053], [0075], [0119]).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169